DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 41 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 41 recites that “at least one of the one or more sensors is physically associated with the subject,” which positively recites the human body under its broadest reasonable interpretation.  Suggested language would be --at least one of the one or more sensors is configured to be physically associated with the subject--.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 22-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,943,683 in view of Davis et al. (U.S. Pub. No. 2008/0243033 A1; hereinafter known as “Davis”).
Regarding independent claims 22, 32, and 40, the claims of the issued patent essentially recite all of the limitations of the present claims, such that they would not meet a one-way test for distinctness, except that the claims of the issued patent fail to expressly recite using one or more sensors to monitor performance of the first task.  Davis teaches an extremely similar method and system (Abstract) that uses one or more sensors to monitor performance of a first task in order to capture and record the individual representational motions made by the subject during the first task ([0082]-[0083]; [0092]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention taught by the claims of the issued patent by using one or more sensors to monitor performance of the first task, as taught by Davis, in order to capture and record the individual representational motions made by the subject during the first task.
Regarding claims 23, 24, 33, and 34, claim 7 of the issued patent teaches such a graphomotor diagnostic task that is a clock drawing test.
Regarding claims 25 and 35, claim 8 of the issued patent teaches such element types.
Regarding claims 26-28, 36, 37, and 41, Davis teaches motion sensors that may be physically associated with the subject (e.g., attached to) or associated with a surface upon which the first task is performed (e.g., digitizer/patterns).
Regarding claims 29 and 38, claim 11 of the issued patent teaches such subject motion characteristics.
Regarding claim 30, the claims of the issued patent fail to expressly recite evaluating motor skills or cognitive skills, though they do teach making a diagnostic assessment.  Davis teaches that its method and system can be used to evaluate motor skills or cognitive skills in order to identify changes at an early stage of a cause ([0029]; [0098]; [0111]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention taught by the claims of the issued patent by evaluating motor or cognitive skills, as taught by Davis, in order to identify changes at an early stage of a cause.
Regarding claims 31 and 39, claims 3 and 4 of the issued patent teach the recited limitations (e.g., the prior execution of the task can be the first task and the present execution is the second task; identify changes based on comparison).

Allowable Subject Matter
Claims 22-40 would be allowable if the double patenting rejections set forth in this Office action are overcome.
Claim 41 would be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. 101 set forth in this Office action and if the double patenting rejections are overcome.
The following is a statement of reasons for the indication of allowable subject matter: none of the prior art of record teaches or reasonably suggests such methods or systems of providing a first task to a subject in a medical context, monitoring performance of the task with one or more sensors, collecting data during the first task that corresponds to individual representational motions of the subject, using a machine learning algorithm that has been trained with data including prior performances of the task to analyze the collected data to classify the individual representational motions and identify a plurality of elements of the individual representational motions, and evaluate one or more medical characteristics of the subject based on the plurality of elements.  As detailed supra, Davis teaches a similar system and method, but does not teach such analysis/classification/identification using a trained machine learning algorithm.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THADDEUS B COX/Primary Examiner, Art Unit 3791